Citation Nr: 1542303	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  14-08 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to increases in the ratings for bilateral hearing loss, currently assigned "staged" ratings of 0 percent prior to April 22, 2014, and 10 percent from that date.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1966 to March 1969.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the St. Louis, Missouri RO.  An interim [May 2014] rating decision granted a 10 percent rating for bilateral hearing loss, effective April 22, 2014.  The issue is characterized to reflect that "staged" ratings are assigned, and that both stages remain on appeal.

The issue of service connection for a psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  Prior to April 22, 2014, there was no competent evidence (audiometry) showing that the Veteran's hearing acuity was worse than level II in the right ear or level IV in the left ear. 

2.  From April 22, 2014, hearing acuity worse than Level II in the right ear or Level VI in the left ear is not shown.


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss prior to April 22, 2014, and a rating in excess of 10 percent from that date, are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.85, 4.86, Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

By correspondence dated in October 2010, VA notified the Veteran of the information needed to substantiate and complete his claims and in accordance with Vazquez-Flores, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.  

The Veteran's pertinent treatment records have been secured.  He was afforded VA examinations in September 2011 and April 2014, which will be discussed in greater detail below, though the Board finds these examinations to be adequate as they included a review of the Veteran's history and audiological examinations that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.

Ratings for hearing loss disability are determined by considering the puretone threshold average and speech discrimination percentage scores.  38 C.F.R. § 4.85(b), Table VI.  Disability ratings are assigned by combining a level of hearing loss in each ear.  38 C.F.R. § 4.85(e), Table VII; see Lendenmann v. Principi, 3 Vet. App. 345 (1992) (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).  

The provisions of 38 C.F.R. § 4.86(a) provides that when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever result provides the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

On September 2011 VA examination, puretone thresholds, in decibels, were:

HERTZ
1000
2000
3000
4000
Right 
23
42
75
75
Left
23
65
85
80

Average puretone thresholds were 54 decibels for the right ear and 63 for the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 80 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss.  The examiner opined that the Veteran's hearing loss does not impact the ordinary conditions of daily life, including the ability to work.

On April 22, 2014 VA audiological examination, audiometric testing revealed that puretone thresholds, in decibels, were:

HERTZ
1000
2000
3000
4000
Right 
20
55
75
75
Left
30
70
80
75

Average puretone thresholds were 56 decibels for the right ear and 64 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 80 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss.  The examiner opined that the Veteran's hearing loss impacts the ordinary conditions of his daily life, including his ability to work, in that he cannot follow conversations and has difficulty hearing in crowds.

Based on these findings, a May 2014 rating decision granted a 10 percent rating for bilateral hearing loss effective April 22, 2014 (the date of the examination when audiometry first showed that the criteria for a higher rating were met).  

The Board finds the September 2011 and April 2014 examinations to be adequate for rating purposes, as each was conducted in accordance with regulatory guidelines, included the findings necessary for rating the hearing loss disability, and included notation of the Veteran's reports of the impact of the disability on his activities and employment.

Applying the results of the September 2011 VA examination to Table VI produces a finding that the Veteran had Level II hearing acuity in the right ear and Level IV hearing in the left ear.  Under Table VII, these levels warrant a 0 percent rating.  The findings do not show an exceptional pattern of hearing loss, nor did the examiner indicate that speech recognition scores were unreliable; consequently Table VIA is not for application.   

There is no evidence prior to April 22, 2014 showing an increase in hearing loss disability (such that would warrant a compensable rating).  Consequently, a compensable rating may not be assigned prior to that date.  38 C.F.R. § 3.400.  

Applying the results of the April 2014 VA examination to Table VI produces a finding that the Veteran had Level II hearing acuity in the right ear and Level IV hearing in the left ear, which under Table VII warrants a 0 percent rating.  However, under 38 C.F.R. § 4.86(b), an exceptional pattern of hearing loss was shown as the left ear showed puretone thresholds of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Table VIa provides a Level V for the left ear, which is then elevated to the next higher Roman numeral, Level VI.  Level II hearing acuity in the right ear and Level VI hearing acuity in the left ear warrants a 10 percent rating.  As noted, a May 2014 rating decision granted a 10 percent rating effective April 22, 2014.

Notably, the examiners elicited from the Veteran descriptions of the functional impairment that arises from his hearing loss, including difficulty following conversations and hearing in crowds.  The Board finds no reason to question that the functional impairment is as the Veteran describes.  Such impairment is contemplated by the ratings assigned.

There is no other medical record that provides a basis for rating the Veteran's hearing loss disability.  There is therefore no medical evidence to support a rating in excess of 10 percent at any time.

The Board has considered whether referral of this matter to the Compensation and Pension Service for consideration of an extra-schedular rating under 38 C.F.R. § 3.321(b) is indicated.  However, the schedular criteria contemplate the findings and associated functional impairment shown; there is no manifestation that is not encompassed by the schedular criteria.  Increased impairment of hearing acuity is accounted for by the schedular ratings assigned.  See 38 C.F.R. § 4.1.  Accordingly, those criteria are not inadequate, and referral for extraschedular consideration is not necessary.  See Thun v. Peake, 22 Vet. App.111 (2008).  

The Board finds that the preponderance of the evidence is against the Veteran's claims for a compensable rating for bilateral hearing loss prior to April 22, 2014, and/or for a rating in excess of 10 percent since that date for his bilateral hearing loss.  Therefore, the appeal in the matter must be denied.


ORDER

A compensable rating for bilateral hearing loss prior to April 22, 2014, and a rating in excess of 10 percent from that date, are denied.


REMAND

Regarding the Veteran's claim of service connection for PTSD, that is the specific claim adjudicated by the AOJ and developed for appellate review.  However, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the U.S. Court of Appeals for Veterans Claims held that the scope of a mental health disability claim includes any mental disorder that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record, i.e., that matter(s) of service connection for other psychiatric disability(ies) diagnosed is/are part and parcel of a service connection for a psychiatric disability claim (and that such matter(s) is/are before the Board).  The Veteran has been assigned diagnoses of depressive disorder, not otherwise specified; bipolar II disorder, current episode depressed; anxiety disorder, not otherwise specified; and major depressive affective disorder, as well as PTSD.  The rating decision on appeal and the statements of the case addressed only PTSD.  As the AOJ has not developed or adjudicated the matter of service connection for psychiatric disability other than PTSD, this must be done on remand for compliance with Clemons.  The issue is characterized accordingly.

On September 2011 VA psychiatric examination, the diagnosis was major depressive affective disorder; however, the examiner did not address whether the diagnosed disability is related to the Veteran's service.  As a result, the medical opinion offered is inadequate for rating purposes, and a remand for corrective action is necessary.  

Additionally, records of any outstanding VA treatment the Veteran may have received for psychiatric disability may contain pertinent information, are constructively of record, and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  Regarding the matter of service connection for psychiatric disability other than PTSD, please send the Veteran a letter providing him all VCAA-mandated notice, and afford him and his representative opportunity to respond.  Arrange for any further development in the matter suggested by his response.

2.  Please secure for the record copies of all outstanding (any not already associated with the claims file) clinical records of VA treatment the Veteran received for psychiatric disability.  

3.  Please arrange for an appropriate examination to determine the etiology of his psychiatric disability.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion responding to the following:

a. Please state all psychiatric disabilities diagnosed.  Please provide a discussion of the validity of past diagnoses such as depressive disorder, bipolar II disorder, anxiety disorder, and/or major depressive affective disorder; and  

b. As to any psychiatric disability entity diagnosed (or found to have been present at any time since October 2010 when the Veteran filed the present claim), with respect to each such disorder please opine whether such is at least as likely as not (a 50% or greater probability) related to the Veteran's active service.

The examiner must explain the rationale for all opinions.  

4.  The AOJ should then review the record and readjudicate the claim to include psychiatric disabilities other than PTSD.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


